Citation Nr: 1613374	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-50 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the Marine Corps from October 1996 to July 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board remanded the Veteran's claims in May 2014.

The Veteran testified at an April 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that a Statement of the Case was issued in February 2015 that addressed the issue of entitlement to service connection for major depressive disorder, recurrent; post traumatic stress disorder; panic disorder without agoraphobia (claimed as post traumatic stress disorder, depression, and other
mental disorders, and sleeping disorders).  A March 2015 statement from the Veteran's representative was construed as a timely substantive appeal by the agency of original jurisdiction.  While the appeal for this issue has been perfected, such appeal has not yet been certified to the Board.  As it appears that the RO continues to work on that appeal, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.





FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset and was shown in service and there have been subsequent manifestations of tinnitus during the appeal period.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's right ear hearing loss disability is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

2.  The criteria for entitlement to service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus and a right ear loss disability, VA's fulfillment of its duties to notify and assist do not need to be addressed at this time.

Legal Criteria
      
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Service connection may be established under 38 C.F.R. § 3.303(b) (2015) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
  
Analysis - Tinnitus 

Initially, the Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").  

The Veteran's service treatment records (STRs) were silent as to any mention of tinnitus; however, he has variously reported that the onset of his tinnitus was in-service.  For example, an April 2009 VA examination report, a July 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) and a July 2014 Ear Conditions DBQ all noted that the Veteran reported the onset of tinnitus in service (the April 2009 VA examination report noted that the Veteran reported that the onset of his tinnitus was since service).  In addition, at the April 2014 Board hearing, the Veteran also testified as to the onset of his tinnitus as being in-service (and that such had continued until the present).  See April 2014 Board Hearing Transcript, pages 2, 8.  Further, in the previous May 2014 Board remand, the Board referenced the Veteran's report of in-service tinnitus as being competent and credible. 

Upon review, the Board finds that the evidence of record showed that the Veteran's tinnitus had its onset and was shown in service.  As noted, the Veteran is competent to testify at to the presence and onset of tinnitus.  The Veteran has competently testified as to the onset of tinnitus in service and the Board finds his statements in this regard to be credible.  As such, based on the Veteran's competent and credible testimony, the Board concludes that the evidence of record indicated that the Veteran's tinnitus had its onset and was shown in service.

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2015), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  As discussed above, the Board has concluded that the evidence of record indicated that the Veteran's tinnitus was shown in service.  As such, the remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  Various evidence of record indicated that the Veteran has had manifestations of tinnitus during the appeal period, to include the April 2009 VA examination report, July 2014 Hearing Loss and Tinnitus DBQ and July 2014 Ear Conditions DBQ, as well as the Veteran's testimony at the April 2014 Board hearing.  See April 2014 Board Hearing Transcript, page 5.  As such, the Board concludes that there have been subsequent manifestations of tinnitus during the period on appeal.

The Board notes that while an April 2009 VA examination report contained a negative opinion as to direct service connection, such opinion was found to be inadequate in the May 2014 Board remand; as such this opinion is afforded no probative value.  In addition, the July 2014 Hearing Loss and Tinnitus DBQ contained a negative opinion as to direct service connection.  Upon review, however, the Board finds this opinion to be inadequate.  The May 2014 Board remand directives instructed that "[t]he examiner must address the Veteran's competent and credible reported in-service...tinnitus."  While the July 2014 Hearing Loss and Tinnitus DBQ noted in the medical history section that the Veteran reported that his tinnitus began in service, the provided rationale supporting the negative opinion as to direct service connection did not discuss or address the Veteran's competent and credible report of in-service tinnitus.  The Board therefore finds that such opinion did not comply with the May 2014 Board remand directives and is therefore inadequate and afforded no probative value.  Also, the July 2014 Ear Conditions DBQ contained negative opinions as to direct service connection and secondary service connection (related to the Veteran's service-connected right ear otitis externa).  The rationale of the negative direct service connection opinion, however, essentially addressed the issue of whether the Veteran's tinnitus was related to in-service assessments of otitis media and eustachian tube dysfunction.  While the DBQ noted under the medical history section that the Veteran reported that his tinnitus began in service, the provided rationale supporting the negative opinion as to direct service connection did not discuss or address the Veteran's competent and credible report of in-service tinnitus.  The Board therefore finds that such opinion did not comply with the May 2014 Board remand directives and is therefore inadequate and afforded no probative value.  In any event, in the Veteran's case and under the provisions of 38 C.F.R. § 3.303(b) (2015), a medical nexus opinion is not required.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").  

In sum, the evidence of record showed that the Veteran's tinnitus had its onset and was shown in service and that there have been subsequent manifestations of tinnitus during the appeal period.  Pursuant to 38 C.F.R. § 3.303(b) (2015), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

Analysis - Right Ear Hearing Loss

With respect to the first element of direct service connection, the evidence of record indicates that the Veteran has a current diagnosis of a right ear hearing loss disability.  See April 2009 VA Examination Report, July 2014 Hearing Loss and Tinnitus DBQ; see also 38 C.F.R. § 3.385 (2015) (defining when impaired hearing is considered a disability for VA purposes).  

With respect to the second element of direct service connection, as noted in the May 2014 Board remand, based on the Veteran's MOS (Machine Gunner), in-service noise exposure has been conceded.  Also, the Veteran's STRs included a May 2000 report of medical history form, accompanying the separation examination report, on which the Veteran left blank boxes (while completing other boxes) related to a past and current medical history of hearing loss and on a separate report of medical assessment, he noted that his hearing was worse since his last medical assessment.  In addition, the Veteran has variously reported that the onset of his hearing loss was in-service.  For example, the April 2009 VA examination report noted that the Veteran reported that the duration of his hearing loss was since service and the July 2014 Ear Conditions DBQ noted that the Veteran reported that he first noticed issues with hearing while in service.  Additionally, at the April 2014 Board hearing, the Veteran also testified as to first noticing that he had hearing loss while in service.  See April 2014 Board Hearing Transcript, page 2.  Further, in the previous May 2014 Board remand, the Board referenced the Veteran's reported in-service decrease in hearing acuity as being competent and credible.

With respect to the third and final element of direct service connection, the adequate evidence of record indicates that a medical professional has linked the Veteran's current right ear hearing loss disability to his active service and events therein.  The Board notes that while an April 2009 VA examination report contained a negative opinion as to direct service connection, such opinion was found to be inadequate in the May 2014 Board remand; as such this opinion is afforded no probative value.  In addition, the July 2014 Hearing Loss and Tinnitus DBQ contained a negative opinion as to direct service connection.  Upon review, however, the Board finds this opinion to be inadequate.  The May 2014 Board remand directives instructed that "[t]he examiner must address the Veteran's competent and credible reported in-service decrease in hearing acuity."  The July 2014 Hearing Loss and Tinnitus DBQ, to include the provided rationale supporting the negative opinion as to direct service connection, did not discuss or address the Veteran's competent and credible report of an in-service decrease in hearing acuity.  The Board therefore finds that such opinion did not comply with the May 2014 Board remand directives and is therefore inadequate and afforded no probative value.  Also, the July 2014 Ear Conditions DBQ contained negative opinions as to direct service connection and secondary service connection (related to the Veteran's service-connected right ear otitis externa).  The rationale of the negative direct service connection opinion, however, essentially addressed the issue of whether the Veteran's tinnitus was related to in-service assessments of otitis media and eustachian tube dysfunction.  While the opinion stated that it was "not at least as likely as not that the [V]eteran's hearing loss disability...had its clinical onset during active service or is...related to any in-service disease, event, or injury to include the Veteran's complaints of...decreased hearing acuity in his STR's," the accompanying rationale did not discuss or address the Veteran's competent and credible report of an in-service decrease in hearing acuity.  The Board therefore finds that such opinion did not comply with the May 2014 Board remand directives and is therefore inadequate and afforded no probative value.

Also of record is an April 2014 private medical treatment note from Dr. J.K.  Accompanying this note was an April 2014 letter that was sent to Dr. J.K. prior to his seeing the Veteran that provided background on the Veteran's in-service noise exposure and that referenced a private February 2014 audiogram (which is of record).  The April 2014 treatment note from Dr. J.K. accurately referenced the Veteran's military service in the Marines from 1996-2000 as a machine gunner and noted that the Veteran reported that his hearing loss began in 1997 or so while in service.  An assessment was noted of bilateral sensorineural hearing loss.  The treatment note also stated that the Veteran's bilateral sensorineural hearing loss was "likely caused from noise exposure during military service."  Dr. J.K. also completed an Ear Conditions DBQ, on which he noted that the Veteran had hearing loss since 1997.  

Upon review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's right ear hearing loss disability is related to his active service.  As discussed above, the evidence of record indicates that the Veteran has a current diagnosis of right ear hearing loss disability.  In addition, in-service noise exposure has been previously conceded and the Veteran has also reported an in-service decrease in hearing acuity, which the Board has found to be competent and credible.  Finally, a medical professional, Dr. J.K. in the April 2014 medical treatment note, linked the Veteran's current right ear hearing loss disability to his active service and events therein.  The Board notes that there is no adequate evidence of record contrary to the conclusion contained in the April 2014 private medical treatment note from Dr. J.K.  As such, the Veteran has met all the requirements for direct service connection.  The criteria for entitlement to service connection for the Veteran's right ear hearing loss disability have therefore been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right ear hearing loss disability is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


